Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, and 5-14 are allowed.
Claim 1 and 14: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination, inserting a control point and a coordinate system into each of the nodes in the graph of the machine configuration by making each of the nodes in the graph of the machine configuration have the control point and the coordinate system as information; allocating an identifier to the control point and the coordinate system inserted.
The prior art made of record in form 892 and 1449, disclosed A numerical controller capable of precisely controlling a machine tool having an axis for turning a table with a simple machining program and easily coping with variation of a tool length. A machining path is commanded in a workpiece coordinate system turning with a table. The commanded machining path for linear-motion axes is interpolated based on a commanded machining velocity, to obtain interpolated positions on the machining path. Also, the commanded motions for rotational-motion axes are interpolated to obtain interpolated positions for the rotational-motion axes. The interpolated position for the linear-motion axes is corrected based on the interpolated position of the rotational-motion axes. The servomotors for the linear-motion axes are driven based on the corrected interpolated positions and the servomotors for the rotational-motion axes are driven based on the interpolated positions of the rotational-motion axes. Since the workpiece coordinate 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846